—Order, Supreme Court, New York County (Barry Cozier, J.), entered May 3, 1999, which denied plaintiff’s motion for a preliminary injunction to enjoin defendant from prosecuting an action it had commenced against plaintiff in Russia, or from instituting any other such actions, unanimously affirmed, with costs.
The IAS Court properly exercised its discretion in denying plaintiff’s motion for a preliminary injunction since the doctrine of comity militates against staying proceedings previously commenced in a foreign court of competent jurisdiction (see, Sarepa, S.A. v Pepsico, Inc., 225 AD2d 604), and the additional expense and trouble of litigating in a foreign court is insufficient to warrant an injunction (see, Paramount Pictures v Blumenthal, 256 App Div 756, 760, appeal dismissed 281 NY 682).
Motion seeking to find defendant guilty of contempt of court and for other related relief denied. Concur — Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.